Exhibit 10..11
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 5th day
of January, 2016, by and between Lifeloc Technologies, Inc. (the “Company”), and
Wayne Willkomm (“Executive”).  Executive and the Company are referred to
individually as a “Party” and collectively as the “Parties.”
WHEREAS, the Parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:
1.            Employment.  The Parties agree that Executive’s employment with
the Company is subject to the terms and conditions set forth herein. The initial
term of this Agreement shall begin on January 18, 2016 (the “Effective Date”)
and end one (1) year thereafter (the “Initial Term”), subject to renewal for
additional one-year periods (each a “Renewal Term”), provided that any such
renewal must be approved by at least two (2) members of the Board of Directors
of the Company (the “Board”) and agreed to in writing by the Parties no later
than the last day of the Initial Term or expiring Renewal Term, as applicable.
2.            Employment At-Will.  The Parties understand and agree that
Executive is an employee at-will, and that Executive may resign, or the Company
may terminate Executive’s employment, at any time, for any or for no reason,
with or without cause or warning.
3.            Position.  Beginning as of the Effective Date, Executive shall
be employed as and hold the title of Chief Executive Officer and President of
the Company, with such duties and responsibilities that are customary in that
position and/or that may from time to time be assigned to Executive by the
Board.
4.            Scope of Services.  Executive agrees to comply with Company
policies and to devote Executive’s full business time, attention, skills and
best efforts to the performance of Executive’s duties hereunder and to the
business and affairs of the Company.  Executive shall not, during Executive’s
employment by the Company, without the prior written approval of the Board, be
employed by or otherwise engage in any other business activity requiring any
material amount of Executive’s time, provided that Executive may, to the extent
not otherwise prohibited by this Agreement, devote such amount of time as does
not interfere or compete with the performance of Executive’s duties under this
Agreement to any one or more of the following activities: (i) investing
Executive’s personal assets in such manner as will not require services to be
rendered by Executive in the operation of the affairs of the companies in which
investments are made, (ii) engaging in civic and charitable activities,
including serving on the boards of directors of charitable organizations, (iii)
personal education and development, or (iv) serving on the board of directors of
any other company with the prior written approval of the Board.
5.            Salary, Compensation, and Benefits.
5.1            Base Salary.  The Company agrees to pay, and Executive agrees to
accept, as Executive’s salary for all services to be rendered by Executive
hereunder, a salary at an annual rate of Two Hundred Thousand Dollars ($200,000)
(the “Base Salary”), payable in installments pursuant to the Company’s standard
payroll practices and policies.  If the term of this Agreement is extended
beyond the Initial Term, the Base Salary will be increased annually to adjust
for inflation, as determined by the Board.
5.2            Bonuses.  In addition to the Base Salary, Executive is eligible
to receive the following bonus payments upon the achievement of the performance
criteria set forth below, the satisfaction of which will be determined by the
Board in its sole discretion:
(a)            If Executive is employed by the Company as of December 31, 2016,
Executive shall be eligible to receive a cash bonus with respect to the fiscal
year ended December 31, 2016 equal to five percent (5%) of the Base Salary, if
the Company’s net revenues for such fiscal year equal or exceed $10,800,000 and
the Company’s net income before taxes, adjusted to exclude the effect of (i)
bonuses paid to officers, (ii) contract disbursements to Sandia National Labs,
the U.S. Naval Research Laboratory, and such other R&D contractors as may be
agreed, and (iii) stock option expense attributable to the Stock Options (as
defined below) ( “Adjusted Net Income”), exceeds $1,350,000.
 
1

--------------------------------------------------------------------------------

 
(b)            If Executive is employed by the Company as of December 31, 2017,
Executive shall be eligible to receive a cash bonus with respect to the fiscal
year ended December 31, 2017 equal to 10 percent (10%) of the then-applicable
Base Salary payable within 90 days of the end of the fiscal year ended December
31, 2017, if the Company’s net revenues for such fiscal year equal or exceed
$12,960,000 and the Company’s Adjusted Net Income exceeds $1,620,000.
(c)            If Executive is employed by the Company as of December 31, 2018,
Executive shall be eligible to receive a cash bonus with respect to the fiscal
year ended December 31, 2018 equal to 10 percent (10%) of the then-applicable
Base Salary payable within 90 days of the end of the fiscal year ended December
31, 2017, if the Company’s net revenues for such fiscal year equal or exceed
$15,552,000 and the Company’s Adjusted Net Income exceeds $1,944,000.
(d)            Executive shall be eligible to receive an annual cash bonus with
respect to each fiscal year of employment after the fiscal year ending December
31, 2018 equal to ten percent (10%) of the then-applicable Base Salary payable
within 90 days of the end of such fiscal year, if the Company’s net revenues for
such fiscal year equal or exceed 120% of the previous fiscal year’s gross annual
revenues (“Target Gross Revenue”) and the Company’s Adjusted Net Income exceeds
12.5% of Target Gross Revenue for such fiscal year.
(e)            Executive shall receive an additional cash bonus equal to Thirty
Thousand Dollars ($30,000) (the “Renewal Bonus”) each time the Parties agree to
renew this Agreement for a Renewal Term, which cash bonus shall be payable
within 90 days of the end of the fiscal year preceding such Renewal Term.
5.3            Equity Compensation.  On the Effective Date, subject to the terms
of this Section 5.3, Executive shall receive options to purchase up to 50,000
shares of the Company’s common stock, at an exercise price equal to the closing
quote for the Company’s common stock on January 18, 2016 (the “Stock Options”).
The Stock Options shall be incentive stock options issued pursuant to the
Company’s 2013 Stock Option Plan (the “Plan”) and an award agreement to be
issued thereunder. The Stock Options shall be subject to the following vesting
conditions:
(a)            In the event that this Agreement is still in effect as of
December 31, 2018, and the Company’s net revenues for the fiscal year ending on
December 31, 2018 equal or exceed $20,000,000, and net income before taxes for
the fiscal year ending on December 31, 2018, adjusted to exclude the effect of
the expense attributable to the Stock Options, equal or exceed $3,000,000
(together, the “Vesting Conditions”), the Stock Options will vest in full.
(b)            In the event the Vesting Conditions are not met in the fiscal
year ending December 31, 2018, but are met in the fiscal year ending December
31, 2019, and this Agreement is still in effect as of December 31, 2019, then
50% of the Stock Options will vest in full as of that date and the remaining 50%
of the Stock Options will be deemed cancelled.
(c)            In the event the Vesting Conditions are not met in either the
fiscal year ending December 31, 2018 or the fiscal year ending December 31,
2019, but are met in the fiscal year ending December 31, 2020, and this
Agreement is still in effect as of December 31, 2020, then 25% of the Stock
Options will vest in full as of that date and the remaining 75% of the Stock
Options will be deemed cancelled.
 
2

--------------------------------------------------------------------------------

 
(d)            In the event the Vesting Conditions are not met in any of the
fiscal years ending December 31, 2018, December 31, 2019 or December 31, 2020,
then the Stock Options will be deemed cancelled as of December 31, 2020.
5.4            Welfare and Benefit Plans.  During Executive’s employment,
(A) Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs of the Company; and
(B) Executive and/or Executive’s family, as the case may be, shall be eligible
to participate in, and shall receive all benefits under, all welfare benefit
plans, practices, policies and programs provided by the Company (including, to
the extent provided, without limitation, medical, prescription, dental, vision,
disability, salary continuance, employee life insurance, group life insurance,
accidental death and travel accident insurance plans and programs) (all such
plans collectively, the “Plans”).  Except as provided herein, the Company shall
not be required to establish or continue the Plans or take any action to cause
Executive to be eligible for any Plans on a basis more favorable than that
applicable to all its executive-level employees generally.  The Company reserves
the right to modify or discontinue the Plans in the Company’s sole discretion.
5.5            Reimbursement.  The Company shall reimburse Executive (or, in the
Company’s sole discretion, shall pay directly), upon presentation of vouchers
and other supporting documentation as the Company may reasonably require, for
reasonable out-of-pocket expenses incurred by Executive relating to the business
or affairs of the Company or the performance of Executive’s duties hereunder,
including, without limitation, reasonable expenses with respect to mileage,
entertainment, travel and similar items, dues for membership in professional
organizations, and similar professional development expenses, provided that the
incurring of such expenses shall have been approved in accordance with the
Company’s regular reimbursement procedures and practices in effect from time to
time.
5.6            Vacation.  In addition to statutory holidays, Executive shall be
entitled to paid vacation each calendar year during Executive’s employment
according to the Company’s vacation policy applicable to all employees of the
Company.  Vacation shall accrue pursuant to the Company’s vacation accrual
policy applicable to all employees of the Company.
5.7            Withholding.  The Company may withhold from Executive’s
compensation all applicable amounts required by law.
5.8            Reservation of Rights. The Company reserves the right to modify,
suspend or discontinue any and all of the employee benefit plans, practices,
policies and programs referenced in Sections 5.4 through 5.6 above at any time
without recourse by Executive so long as such action is taken with respect to
senior executives generally and does not single out Executive.
6.            Payments Upon Termination of Employment.
6.1            Accrued But Unpaid Salary and Bonus.  In the event Executive’s
employment with the Company terminates for any reason, the Company shall pay to
Executive (or, in the event of Executive’s death, to Executive’s estate or named
beneficiary) (a) any Base Salary, vacation pay, expense reimbursements, and
benefits that are accrued but unpaid as of the date of termination and (b) any
earned but unpaid bonus for any prior or current year, it being understood that
no Renewal Bonus shall be deemed earned upon the Parties’ decision not to renew
this Agreement for an additional year.
6.2            Severance.
(a)            Upon termination of Executive’s employment with the Company
(including election not to extend the term of this Agreement pursuant to Section
1 above) by the Company without Cause (as defined below) or upon Executive’s
resignation from employment (including election not to extend the term of this
Agreement pursuant to Section 1 above) for Good Reason (as defined below), in
each case contingent upon Executive’s execution, non-revocation, and delivery of
a Confidential Severance and Release Agreement in a form substantially similar
to Exhibit A of this Agreement (the “Release Agreement”), Executive shall be
entitled to the following: (i) a lump sum severance payment in an amount equal
to two (2) months of the Base Salary in effect immediately prior to Executive’s
last date of employment, less applicable withholdings and deductions; and (ii)
if Executive elects to receive continued healthcare coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall directly pay, or reimburse Executive for, the COBRA premiums
for Employee and Employee’s covered dependents during the period commencing on
Executive’s termination and ending upon the earliest of (A) twelve (12) months
following the date of termination, (B) the date that Executive and/or
Executive’s covered dependents become no longer eligible for COBRA or (D) the
date Executive and Executive’s covered dependents become eligible to receive
healthcare coverage from Executive’s subsequent employer.
 
3

--------------------------------------------------------------------------------

 
(b)            The Company’s obligations under this Section 6.2 are subject to
the requirements and time periods set forth in this Section 6.2 and in the
Release Agreement.  Prior to receiving the payments described in this Section
6.2, Executive shall execute the Release Agreement on or before the date that is
seventy-five (75) days after the last day of Executive’s employment.  If
Executive fails to timely execute and remit the Release Agreement, Executive
waives any right to the payments provided under this Section 6.2.  The Company
will have no further obligations to Executive under this Agreement or otherwise
after making payments pursuant to this Section 6.2.  Payments under this Section
6.2 shall be made within fifteen (15) days of Executive’s execution and delivery
of the Release Agreement, provided that Executive does not revoke the Release
Agreement.
(c)            Executive agrees that payments made pursuant to this Section 6.2
shall constitute the exclusive and sole remedy for any termination of
Executive’s employment, and Executive covenants not to assert or pursue any
other remedies, at law or in equity, with respect to any termination of
employment.  The foregoing shall not limit any of Executive’s rights with regard
to any rights to indemnification, advancement or payment of legal fees and
costs, and coverage under directors and officers liability insurance.
(d)            Anything in this Agreement to the contrary notwithstanding, the
Company shall have the right to terminate all payments and benefits owing to
Executive pursuant to this Section 6.2 upon the Company’s discovery of any
material breach by Executive of Executive’s obligations under the Release
Agreement or Sections 8, 9, or 12 of this Agreement.
7.            Definitions.  Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meaning hereby assigned to them as
follows:
7.1            “Cause” shall mean the Executive’s: (i) dishonesty (including,
but not limited to, theft or embezzlement of Company funds or assets); (ii)
conviction of, or guilty plea or no contest plea, to a felony charge or any
misdemeanor involving moral turpitude; (iii) noncompliance in any material
respect with any laws or regulations, foreign or domestic, affecting the
operation of the Company’s business; (iv) violation of any lawful express
direction or any rule, regulation or policy established by the Company that is
consistent with the terms of this Agreement; (v) material breach of this
Agreement or any other agreement with the Company or breach of the Executive’s
fiduciary duties to the Company; (vi) incompetence, negligence, or misconduct in
the performance of the Executive’s duties; (vii) repeated and consistent failure
to be present at work during normal business hours except during vacation
periods or absences due to temporary illness; (viii) abuse of alcohol or drugs
which interferes with the Executive’s performance of his duties; or (ix) any
conduct by Executive that may have a material adverse effect to the Company’s
business or reputation.
7.2            “Good Reason” shall mean, in the context of a resignation by
Executive, a resignation that occurs within thirty (30) days following (i) a
material diminution of Executive’s duties, excluding inadvertent or isolated
actions not taken in bad faith and promptly remedied after written notice
thereof, (ii) any material reduction in Executive’s Base Salary or nonpayment of
Executive’s Base Salary, or (iii) any material breach of this Agreement by the
Company, provided that in the case of a material breach, Good Reason shall only
exist where Executive has provided the Company with written notice of the breach
and, if the breach is reasonably capable of being cured within a period of
fifteen (15) business days, the Company has failed to cure within fifteen (15)
business days.
 
4

--------------------------------------------------------------------------------

 
8.            Non-Competition; Non-Solicitation; Anti-Raiding.
8.1            For the purposes of this Agreement, “Competitive Conduct” shall
be determined in good faith by the Company and shall include any of the
following conduct whether direct or indirect, on Executive’s own behalf or on
behalf of, or in conjunction with, any person, partnership, corporation, or
entity:
(a)            owning, managing, operating, controlling, being employed by,
participating in, engaging in, rendering any services for, assisting, having any
financial interest in, permitting Executive’s name to be used in connection
with, or being connected in any manner with the ownership, management,
operation, or control of any Competitor of the Company.  For the purposes of
this Agreement, a “Competitor” is any person or entity that engages in, or is
planning to engage in, in whole or in part, the business of manufacturing
professional testing equipment for testing intoxication;
(b)            consulting with, acting as an agent for, or otherwise assisting
any Competitor to compete or prepare to compete with the Company in any of the
Company’s existing or prospective businesses;
(c)            interfering with the relationship between the Company and any
current or former employee, independent contractor, vendor, or supplier of the
Company, including, without limitation, soliciting, enticing, inducing or
attempting to induce or influence such current or former employee, independent
contractor, vendor or supplier of the Company to terminate or alter his, her, or
its relationship with the Company;
(d)            interfering or attempting to interfere with any transaction in
which the Company was involved or which was pending during the term of
Executive’s employment or at the date on which Executive’s employment with the
Company ends;
(e)            soliciting any of the Company’s customers or prospective
customer; and/or
(f)            soliciting, inducing, or attempting to induce any customer or
other business relation of the Company to cease doing business with Company or
in any way interfering with the relationship between any such customer or
business relation of the Company.
8.2            Executive shall not engage in Competitive Conduct for a period of
one (1) year after termination (whether voluntary or involuntary) of Executive’s
employment with the Company.
8.3            Executive shall not engage in Competitive Conduct within the
following geographic areas:  within a one hundred (100) mile radius of any
location in which the Company conducts business.
8.4            Executive may not avoid the purpose and intent of Section 8.2 by
engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence,
computer generated or assisted communications or other similar methods.
8.5            Notwithstanding the foregoing, Executive may (i) purchase or
otherwise acquire up to (but not more than) 1% of any class of securities of any
Competitor (but without otherwise participating in the activities of such
Competitor) if such securities are listed on any national stock exchange or
quoted on an automated quotation system and (ii) own mutual fund investments.]
9.            Confidential Information.
9.1            For the purposes of this Agreement, “Confidential Information”
means all information, data, knowledge, and know-how relating, directly or
indirectly, to the Company and its business, including, without limitation: 
(i) business plans and strategies, prospect information, financial information,
investment plans, marketing plans and strategies, financial plans and
strategies; (ii) confidential personnel or human resources data; (iii) customer
lists, customer information, pricing information, supplier/vendor lists,
customer and supplier/vendor strategies and plans, contracts, agreements, and
leases; (iv) any other information having present or potential commercial value;
(v) the whole or any portion or phase of any proprietary information or trade
secrets; (vi) ideas, methods, know-how, techniques, systems, processes, software
programs, works of authorship, projects, or plans; and (vii) confidential
information of any kind in possession of the Company, whether developed for or
by the Company (including information developed by Executive), received from a
third party in confidence, or belonging to others and licensed or disclosed to
the Company in confidence for use in any aspect of its business.  Any
Intellectual Property (defined below) that is not publicly available shall also
constitute part of the Confidential Information.  The list set forth above is
not intended by the Company to be a comprehensive list of Confidential
Information.  All Confidential Information shall be treated as Confidential
Information regardless of whether it pertains to the Company or its customers
and regardless of whether it is stamped as “confidential.”
 
5

--------------------------------------------------------------------------------

 
9.2            Executive acknowledges that the success of the Company depends in
large part on the protection of the Confidential Information.  Executive further
acknowledges that in the course of Executive’s employment with the Company,
Executive will become familiar with the Company’s Confidential Information. 
Executive recognizes and acknowledges that the Confidential Information is a
valuable, special and unique asset of the Company’s business, access to and
knowledge of which are essential to the performance of Executive's duties
hereunder.  Executive acknowledges that use or disclosure of the Confidential
Information outside the performance of Executive’s job duties for the Company
would cause harm and/or damage to the Company.
9.3            Both during or after the term of Executive’s employment by the
Company, Executive agrees that Executive will not, except in the ordinary course
of Executive’s employment with the Company, disclose any Confidential
Information to any person, firm, business, company, corporation, association, or
any other entity for any reason or purpose whatsoever.  Executive also agrees
that Executive will not make use of any Confidential Information for Executive’s
own purposes or for the benefit of any person, firm, business, company,
corporation, or any other entity (except the Company) under any circumstances
during or after the term of Executive’s employment.  Executive shall consider
and treat as confidential all Confidential Information in any way relating to
the Company’s business and affairs, whether created by Executive or otherwise
coming into Executive's possession before, during, or after the termination of
Executive’s employment.  Executive shall secure and protect the Confidential
Information in a manner designed to prevent all access and uses thereof contrary
to the terms of this Agreement.  Executive further agrees that Executive shall
use Executive’s best efforts to assist the Company in identifying and preventing
any use or disclosure of the Confidential Information contrary to this
Agreement.
9.4            Executive represents and warrants that, upon separation of
employment, and without any request by the Company, Executive will return to
Company any and all property, documents, and files (including all recorded
media, such as papers, computer disks or other data storage devices, copies,
photographs, maps, transparencies, and microfiche) that contain Confidential
Information or relate in any way to Company or its business.  Executive agrees,
to the extent Executive possesses any files, data, or information relating in
any way to Company or its business on any personal computer, Executive will
delete those files, data, or information (and will retain no copies in any
form).  Executive also will return any Company tools, equipment, calling cards,
credit cards, access cards or keys, any keys to any filing cabinets, vehicles,
vehicle keys, and all other Company property in any form prior to the last date
of employment.
10.            Intellectual Property.
10.1           “Intellectual Property” means any and all original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks, service marks, or trade secrets, or inventions, whether or not
patentable or registrable under copyright or similar laws, which Executive may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is employed by the Company.
10.2            Executive hereby assigns to the Company, or its designee, all of
Executive’s right, title, and interest in and to all Intellectual Property,
except where prohibited by law, so that the Company is the exclusive owner of
the Intellectual Property.  Executive further acknowledges that all original
works of authorship which are made by Executive (solely or jointly with others)
within the scope of and during the period of Executive’s employment with the
Company and which are protectable by copyright are “works made for hire” as that
term is defined in the United States Copyright Act, and that such works made for
hire shall constitute part of the Intellectual Property.  Executive shall not
use any Intellectual Property except for the exclusive benefit of the Company.
Executive agrees to assist the Company, or its designee, at the Company’s
expense, in every proper way to secure or enforce the Company’s rights in any
Intellectual Property.
 
6

--------------------------------------------------------------------------------

 
10.3            Executive warrants and represents that there are no original
works of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks, service marks, or trade secrets, or inventions which were
made or acquired by Executive prior to Executive’s employment by the Company,
which are owned in whole or in part by Executive, which relate to the business,
or the Company’s proposed business, and which are not assigned to the Company
under this Agreement.
11.            Equitable Remedies.  The services to be rendered by Executive and
the Confidential Information entrusted to Executive as a result of Executive’s
employment by the Company are of a unique and special character, and,
notwithstanding any other provision in this Agreement, any breach by Executive
of this Agreement, including a breach of Sections 8 and 9 (including any
subsection), will cause the Company immediate and irreparable injury and damage,
for which monetary relief would be inadequate or difficult to quantify.  The
Company will be entitled to, in addition to all other remedies available to it,
injunctive relief, specific performance, or any other equitable relief to
prevent a breach and to secure the enforcement of the provisions of this
Agreement.  It is hereby further agreed that the provisions of Sections 8 and 9
are separate from and independent of the remainder of this Agreement and that
these provisions are specifically enforceable by the Company notwithstanding any
claim made by Executive against the Company.  Injunctive relief may be granted
immediately upon the commencement of any such action, and the Company need not
post a bond to obtain temporary or permanent injunctive relief.
12.            Business Opportunities.  Executive shall promptly disclose to the
Company all business ideas, prospects, proposals, and other opportunities
pertaining to any aspect of the Company’s business that are originated by any
third parties and brought to the attention of Executive during the term of
Executive’s employment by the Company.
13.            Representations and Warranties.  Executive hereby represents and
warrants to the Company as follows:
13.1            Executive acknowledges the success of the Company’s business
depends in large part on the protection of the Confidential Information and
trade secrets.  Executive acknowledges Executive’s access to the Confidential
Information, coupled with the personal relationships and goodwill between the
Company and its customers would enable Executive to compete unfairly against the
Company;
13.2            Executive has full power, authority, and capacity to enter into
this Agreement and to perform his obligations hereunder.  This Agreement has
been voluntarily executed by Executive and constitutes a valid and binding
agreement of Executive;
13.3            Executive has read this Agreement and has had the opportunity to
have this Agreement reviewed by Executive’s legal counsel;
13.4            Given the nature of the business in which the Company is
engaged, the restrictions in Sections 8 and 9 above, including their geographic
scope and duration, are reasonable and necessary to protect the legitimate
interests of the Company;
13.5            Executive acknowledges and agrees that Executive’s continued
employment with the Company is sufficient consideration for this Agreement;
 
7

--------------------------------------------------------------------------------

 
13.6            Executive acknowledge that Executive is among the Company’s
executive personnel and that this Agreement is intended to protect the Company’s
trade secrets;
13.7            To the best of Executive’s knowledge, Executive’s employment
with the Company will not (1) conflict with or result in a breach of any of the
provisions of, (2) constitute a default under, (3) result in the violation of,
(4) give any third party the right to terminate or to accelerate any obligation
under, or (5) require any authorization, consent, approval, execution, or other
action by or notice to any court or other governmental body under the provisions
of any other agreement or instrument to which Executive is a party;
13.8            Executive has not previously and will not in the future disclose
to the Company any proprietary information, trade secrets, or other confidential
information belonging to any previous employer; and
13.9            Executive will notify business partners and future employers of
Executive’s obligations under this Agreement.
14.            Waivers and Amendments.  The respective rights and obligations of
the Company and Executive under this Agreement may be waived (either generally
or in a particular instance, either retroactively or prospectively, and either
for a specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and Executive.  The
waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach by such other Party.  The failure of any Party to insist upon strict
performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of such Party’s rights hereunder.
15.            Successors and Assigns.  The provisions hereof shall inure to the
benefit of, and be binding upon and assignable to, successors of the Company by
way of merger, consolidation or sale.  Executive may not assign or delegate to
any third person Executive’s obligations under this Agreement.  The rights and
benefits of Executive under this Agreement are personal to him (or, in the event
of Executive’s death or disability, Executive’s personal representative, heirs,
or beneficiaries), and no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer.
16.            Entire Agreement.  This Agreement, including Exhibit A,
constitutes the full and entire understanding and agreement of the parties with
regard to the subjects hereof and supersedes in its entirety all other or prior
or contemporaneous agreements, whether oral or written, with respect thereto.
17.            Notices.  Any notices, consents, or other communication required
to be sent or given hereunder by any of the parties shall in every case be in
writing and shall be deemed properly served if (a) delivered personally, (b)
sent by registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, or (c) delivered by a nationally recognized
overnight courier service to the parties at the addresses set forth below:
If to the Company:                   Lifeloc Technologies, Inc.
12441 W 49th Ave
Wheat Ridge, CO 80033
If to Executive, to the address set forth on the signature page of this
Agreement or to the current address listed in the Company’s records.
18.            Venue and Applicable Law.  This Agreement shall be interpreted
and construed in accordance with the laws of the State of Colorado, without
regard to its conflicts of law provisions.  Venue and jurisdiction will be in
the Colorado state or federal courts.
19.            Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER
PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
8

--------------------------------------------------------------------------------

 
20.            Section 409A.
20.1            This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
construed accordingly.  It is the intention of the parties that payments or
benefits payable under this Agreement not be subject to the additional tax or
interest imposed pursuant to Section 409A.  To the extent such potential
payments or benefits are or could become subject to Section 409A, the Parties
shall cooperate to amend this Agreement with the goal of giving Executive the
economic benefits described herein in a manner that does not result in such tax
or interest being imposed.  However, in no event shall the Company be liable to
Executive for any taxes, interest, or penalties due as a result of the
application of Section 409A to any payments or benefits provided hereunder.
20.2            Each payment provided for in this Agreement shall, to the extent
permissible under Section 409A, be deemed a separate payment for purposes of
Section 409A.
20.3            Payments or benefits pursuant to this Agreement shall be treated
as exempt from Section 409A to the maximum extent possible under Treasury
Regulation Section 1.409A-1(b)(9)(v), and/or under any other exemption that may
be applicable, and this Agreement shall be construed accordingly.
20.4            All taxable expenses or other reimbursements or in-kind benefits
under this Agreement shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by
Employee.  Any such taxable reimbursement or any taxable in-kind benefits
provided in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.
20.5            Executive shall have no right to designate the date of any
payment hereunder.
20.6            The definition of Good Reason is intended to constitute “good
reason” as such term is used in Treas. Reg. §1.409A-1(n)(2) and shall be
interpreted and construed accordingly, and to the maximum extent permitted by
Section 409A and guidance thereunder, a termination for Good Reason shall be an
“involuntary separation from service” as such term is used in Treas. Reg.
§1.409A-1(n).  For purposes of Section 6 of this Agreement, “termination” (or
any similar term) when used in reference to Executive’s employment shall mean
“separation from service” with the Company within the meaning of Section
409A(a)(2)(A)(i) of the Code and applicable administrative guidance issued
thereunder, and Executive shall be considered to have terminated employment with
the Company when, and only when, Executive incurs a “separation from service”
with the Company within the meaning of Section 409A(a)(2)(A)(i) of the Code and
applicable administrative guidance issued thereunder.
20.7            Notwithstanding any other provision of this Agreement to the
contrary, if (1) on the date of Executive’s separation from service (as such
term is used or defined in Code Section 409A(a)(2)(A)(i), Treasury Regulation
Section 1.409A-1(h), or any successor law or regulation), any of the Company’s
equity is publicly traded on an established securities market or otherwise
(within the meaning of Section 409A(a)(2)(B)(i) of the Code) and (2) as a result
of such separation from service, the Executive would receive any payment that,
absent the application of this sentence, would be subject to interest and
additional tax imposed pursuant to Code Section 409A as a result of the
application of Code Section 409A(2)(B)(i), then, to the extent necessary to
avoid the imposition of such interest and additional tax, such payment shall be
deferred until the earlier of (i) 6 months after the Executive’s separation from
service, (ii) the Executive’s death, (iii) of such earlier time as may be
permitted under Code Section 409A.
21.            Severability; Titles and Subtitles: Gender: Singular and Plural:
Counterparts; Facsimile.
 
9

--------------------------------------------------------------------------------

 
21.1            In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.  In the event any provision is held illegal, invalid, or
unenforceable, such provision shall be limited or revised by a court of
competent jurisdiction so as to give effect to the provision to the fullest
extent permitted by applicable law.  If any of the covenants in Section 8 are
held to be unreasonable, arbitrary, or against public policy, such covenants
will be considered divisible with respect to scope, time, and geographic area,
and in such lesser scope, time, and geographic area, will be effective, binding
and enforceable against Employee to the greatest extent possible.
21.2            The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.
21.3            The use of any gender in this Agreement shall be deemed to
include the other genders, and the use of the singular in this Agreement shall
be deemed to include the plural (and vice versa), wherever appropriate.
21.4            This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together constitute one
instrument.
21.5            Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile or electronic
transmission shall be deemed to constitute signed original counterparts hereof
and shall bind the parties signing and delivering in such manner.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above specified.
COMPANY:      
 
Lifeloc Technologies, Inc.
 
  EXECUTIVE:
By:
/s/ Vern D. Kornelsen
 
/s/ Wayne R. Willkomm
Name:
Vern D. Kornelsen
 
Wayne R. Willkomm
Title:
Chief Financial Officer
 
 
 
 
  Address: 
2801 Odell Drive
Erie, CO 80516


                                                                                         







10

--------------------------------------------------------------------------------

Exhibit A


Form of Confidential Severance and Release Agreement


CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT


This Confidential Severance and Release Agreement (“Agreement”) is made between
(i) Wayne Willkomm (“Executive”) and (ii) Lifeloc Technologies, Inc. (the
“Company”).  Executive and the Company are referred to individually as a “Party”
and collectively as the “Parties.”


RECITALS
WHEREAS, Executive’s employment with the Company ended effective [DATE];


WHEREAS, the Parties wish to resolve fully and finally potential disputes
regarding Executive’s employment with the Company; and


WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the Parties to this Agreement agree as follows:


TERMS


1.            Separation and Effective Date.  Executive’s last day of employment
with the Company was [DATE] (the “Separation Date”).  This Agreement shall
become effective on the eighth day after Executive signs this Agreement (the
“Effective Date”), so long as Executive does not revoke this Agreement pursuant
to Paragraph 6(g) below.  Executive must elect to execute this Agreement within
seventy-five (75) days of the Separation Date.  In the event Executive does not
sign the Agreement within the seventy-five day period, the terms of this
Agreement are null and void and without effect.


2.            Consideration.
a.            After the Effective Date, and on the express condition that
Executive has not revoked this Agreement, (i) the Company will pay Executive a
lump sum severance payment in an amount equal to two (2) months of Executive’s
Base Salary in effect immediately prior to Executive’s last date of employment,
less applicable withholdings and deductions; and (ii) if Executive elects to
receive continued healthcare coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse (within 10 days of the end of each month for which
reimbursement is claimed) Executive for, the COBRA premiums for Employee and
Employee’s covered dependents during the period commencing on Executive’s
termination and ending upon the earliest of (A) twelve (12) months following the
date of termination, (B) the date that Executive and/or Executive’s covered
dependents become no longer eligible for COBRA or (C) the date Executive and
Executive’s covered dependents become eligible to receive healthcare coverage
from Executive’s subsequent employer.
b.            Reporting of and withholding on any payment under this Paragraph
for tax purposes shall be at the discretion of the Company in conformance with
applicable tax laws.  If a claim is made against the Company for any additional
tax or withholding in connection with or arising out of any payment pursuant to
subparagraph (a) above, Executive shall pay any such claim within thirty (30)
days of being notified by the Company and agrees to indemnify the Company and
hold it harmless against such claims, including, but not limited to, any taxes,
attorneys’ fees, penalties, and/or interest, which are or become due from the
Company.
 
11

--------------------------------------------------------------------------------

 
3.            General Release.
a.            Executive, for Executive and for Executive’s affiliates,
successors, heirs, subrogees, assigns, principals, agents, partners, employees,
associates, attorneys, and representatives, voluntarily, knowingly, and
intentionally releases and discharges the Company and each of its predecessors,
successors, parents, subsidiaries, affiliates, and assigns and each of their
respective officers, directors, principals, shareholders, board members,
committee members, employees, agents, and attorneys from any and all claims,
actions, liabilities, demands, rights, damages, costs, expenses, and attorneys’
fees (including, but not limited to, any claim of entitlement for attorneys’
fees under any contract, statute, or rule of law allowing a prevailing party or
plaintiff to recover attorneys’ fees) of every kind and description from the
beginning of time through the Effective Date (the “Released Claims”).
b.            The Released Claims include, but are not limited to, those which
arise out of, relate to, or are based upon: (i) Executive’s employment with the
Company or the termination thereof; (ii) statements, acts, or omissions by the
Parties whether in their individual or representative capacities; (iii) express
or implied agreements between the Parties, (except as provided herein) and
claims under any severance plan; (iv) any stock or stock option grant,
agreement, or plan; (v) all federal, state, and municipal statutes, ordinances,
and regulations, including, but not limited to, claims of discrimination based
on race, color, national origin, age, sex, sexual orientation, religion,
disability, veteran status, whistleblower status, public policy, or any other
characteristic of Executive under the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Equal Pay Act, Title VII of the Civil Rights Act of 1964 (as amended), the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act of 1973,
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act or any other federal, state, or municipal law prohibiting discrimination or
termination for any reason; (vi) state and federal common law; (vii) the failure
of this Agreement, or of any other employment, severance, profit sharing, bonus,
equity incentive or other compensatory plan to which Executive and the Company
are or were parties, to comply with, or to be operated in compliance with,
Internal Revenue Code Section 409A, or any similar provision of state or local
income tax; and (viii) any claim which was or could have been raised by
Executive.
4.            Unknown Facts.  This Agreement includes claims of every nature and
kind, known or unknown, suspected or unsuspected.  Executive hereby acknowledges
that Executive may hereafter discover facts different from, or in addition to,
those which Executive now knows or believes to be true with respect to this
Agreement, and Executive agrees that this Agreement and the releases contained
herein shall be and remain effective in all respects, notwithstanding such
different or additional facts or the discovery thereof.
5.            No Admission of Liability.  The Parties agree that nothing
contained herein, and no action taken by any Party hereto with regard to this
Agreement, shall be construed as an admission by any Party of liability or of
any fact that might give rise to liability for any purpose whatsoever.
6.            Warranties.  Executive warrants and represents as follows:
a.            Executive has read this Agreement, and Executive agrees to the
conditions and obligations set forth in it.
b.            Executive voluntarily executes this Agreement (i) after having
been advised to consult with legal counsel, (ii) after having had opportunity to
consult with legal counsel, and (iii) without being pressured or influenced by
any statement or representation or omission of any person acting on behalf of
the Company including, without limitation, the officers, directors, board
members, committee members, employees, agents, and attorneys for the Company.
c.            Executive has no knowledge of the existence of any lawsuit,
charge, or proceeding against the Company or any of its officers, directors,
board members, committee members, employees, successors, affiliates, or agents
arising out of or otherwise connected with any of the matters herein released. 
Subject to the provisions of Paragraph 12 below, in the event that any such
lawsuit, charge, or proceeding has been filed, Executive immediately will take
all actions necessary to withdraw or terminate that lawsuit, charge, or
proceeding.
 
12

--------------------------------------------------------------------------------

 
d.            Executive has not previously disclosed any information which would
be a violation of the confidentiality provisions set forth below if such
disclosure were to be made after the execution of this Agreement.
e.            Executive has full and complete legal capacity to enter into this
Agreement.
f.            Executive has had at least twenty-one (21) days in which to
consider the terms of this Agreement.  In the event that Executive executes this
Agreement in less time, it is with the full understanding that Executive had the
full twenty-one (21) days if Executive so desired and that Executive was not
pressured by the Company or any of its representatives or agents to take less
time to consider the Agreement.  In such event, Executive expressly intends such
execution to be a waiver of any right Executive had to review the Agreement for
a full twenty-one (21) days.
g.            Executive has been informed and understands that (i) to the extent
that this Agreement waives or releases any claims Executive might have under the
Age Discrimination in Employment Act, Executive may rescind Executive’s waiver
and release within seven (7) calendar days of Executive’s execution of this
Agreement and (ii) any such rescission must be in writing and e-mailed and hand
delivered to [NAME AND CONTACT INFO], within the seven-day period.
h.            Executive admits, acknowledges, and agrees that (i) Executive is
not otherwise entitled to the amount set forth in Paragraph 2 and (ii) that
amount is good and sufficient consideration for this Agreement.
i.            Executive admits, acknowledges, and agrees that Executive has been
fully and finally paid or provided all wages, compensation, vacation, bonuses,
stocks, stock options, or other benefits from the Company which are or could be
due to Executive under the terms of Executive’s employment with the Company, or
otherwise.
7.            Confidential Information.
a.            Except as herein provided, all discussions regarding this
Agreement, including, but not limited to, the amount of consideration, offers,
counteroffers, or other terms or conditions of the negotiations or the agreement
reached shall be kept confidential by Executive from all persons and entities
other than the Parties to this Agreement.  Executive may disclose the amount
received in consideration of the Agreement only if necessary (i) for the limited
purpose of making disclosures required by law to agents of the local, state, or
federal governments; (ii) for the purpose of enforcing any term of this
Agreement; or (iii) in response to compulsory process, and only then after
giving the Company ten (10) days advance notice of the compulsory process and
affording the Company the opportunity to obtain any necessary or appropriate
protective orders.  Otherwise, in response to inquiries about Executive’s
employment and this matter, Executive shall state, “My employment with the
Company has ended” and nothing more.
b.            Executive shall not use, nor disclose to any third party, any of
the Company’s business, personnel, or financial information that Executive
learned during Executive’s employment with the Company.  Executive hereby
expressly acknowledges that any breach of this Paragraph 7 shall result in a
claim for injunctive relief and/or damages against Executive by the Company, and
possibly by others.
8.            Section 409A.  This Agreement is intended to comply with Section
409A of the Code and Treasury Regulations promulgated thereunder (“Section
409A”) and shall be construed accordingly.  It is the intention of the Parties
that payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Section 409A.  To the extent such
potential payments or benefits are or could become subject to Section 409A, the
Parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax or interest being imposed.  Executive shall, at the request
of the Company, take any reasonable action (or refrain from taking any action),
required to comply with any correction procedure promulgated pursuant to Section
409A.  Each payment to be made under this Agreement shall be a separate payment,
and a separately identifiable and determinable payment, to the fullest extent
permitted under Section 409A.
 
13

--------------------------------------------------------------------------------

 
9.            Non-Disparagement.  Executive agrees not to make to any person any
statement that disparages the Company or reflects negatively on the Company,
including, but not limited to, statements regarding the Company’s financial
condition, employment practices, or officers, directors, board members,
committee members, employees, successors, affiliates, or agents.
10.            Cooperation.  Executive agrees to cooperate with and assist the
Company with any investigation, lawsuit, arbitration, or other proceeding to
which the Company is subjected.  Executive will make Executive available for
preparation for, and attendance of, hearings, proceedings or trial, including
pretrial discovery and trial preparation.  Executive further agrees to perform
all acts and execute any documents that may be necessary to carry out the
provisions of this Paragraph 10.
11.            Return of Property and Information.  Executive represents and
warrants that, prior to Executive’s execution of this Agreement, Executive will
return to the Company any and all property, documents, and files, including any
documents (in any recorded media, such as papers, computer disks or other data
storage devices, copies, photographs, maps, transparencies, and microfiche) that
relate in any way to the Company or the Company’s business.  Executive agrees
that, to the extent that Executive possesses any files, data, or information
relating in any way to the Company or the Company’s business on any personal
computer, Executive will delete those files, data, or information (and will
retain no copies in any form).  Executive also will return any tools, equipment,
calling cards, credit cards, access cards or keys, any keys to any filing
cabinets, vehicles, vehicle keys, and all other property in any form prior to
the date Executive executes this Agreement.
12.            Administrative Proceedings.  Executive acknowledges and
understands that this Agreement does not prohibit or prevent Executive from
filing a charge with a federal agency, including the Equal Employment
Opportunity Commission (the “EEOC”) or equivalent state agency or from
participating in a federal or state agency investigation.  Notwithstanding the
foregoing, Executive waives any right to any monetary recovery should any party,
including, without limitation, any federal, state or local governmental entity
or administrative agency, pursue any claims on Executive’s behalf arising out
of, relating to, or in any way connected with the Released Claims.
13.            Severability.  If any provision of this Agreement is held
illegal, invalid, or unenforceable, such holding shall not affect any other
provisions hereof.  In the event any provision is held illegal, invalid, or
unenforceable, such provision shall be limited so as to effect the intent of the
Parties to the fullest extent permitted by applicable law.  Any claim by
Executive against the Company shall not constitute a defense to enforcement by
the Company.
14.            Assignments.  The Company may assign its rights under this
Agreement.  No other assignment is permitted except by written permission of the
Parties.
15.            Enforcement.  The releases contained herein do not release any
claims for enforcement of the terms, conditions, or warranties contained in this
Agreement.  The Parties shall be free to pursue any remedies available to them
to enforce this Agreement.
16.            Survival of Restrictive Covenants and Other Provisions. 
Executive and the Company are parties to an Executive Employment Agreement dated
as of December 21, 2015 (the “Employment Agreement”).  The Parties expressly
acknowledge and agree that notwithstanding Paragraph 18 of this Agreement,
Sections 8 (Non-Competition; Non-Solicitation; Anti-Raiding), 9 (Confidential
Information), 11 (Equitable Remedies), and Sections 13-21 (to the extent
required to interpret, enforce, and give effect to Sections 8, 9, and 11) of the
Employment Agreement will continue in full force and effect; provided, however,
that any provisions of the Employment Agreement that expire by their terms shall
no longer have any force or effect.
17.            Entire Agreement.  Except as provided in Paragraph 16, this
Agreement is the entire agreement between the Parties.  Except as provided
herein, this Agreement supersedes any and all prior oral or written promises or
agreements between the Parties.  Executive acknowledges that Executive has not
relied on any promise, representation, or statement other than those set forth
in this Agreement.  This Agreement cannot be modified except in writing signed
by all Parties.
 
14

--------------------------------------------------------------------------------

 
18.            Interpretation.  The determination of the terms of, and the
drafting of, this Agreement has been by mutual agreement after negotiation, with
consideration by and participation of all Parties.  Accordingly, the Parties
agree that rules relating to the interpretation of contracts against the drafter
of any particular clause shall not apply in the case of this Agreement.  The
term “Paragraph” shall refer to the enumerated paragraphs of this Agreement. 
The headings contained in this Agreement are for convenience of reference only
and are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.
19.            Choice of Law and Venue.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado, without regard
to its conflict of laws rules.  Venue shall be in the Colorado state or federal
courts.
20.            Waiver.  The failure of any Party to insist upon strict
performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of such Party’s rights hereunder.
21.            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the Parties have executed this Confidential Severance and
Release Agreement on the dates written below.
 


EXECUTIVE
 
 
 
 
 
 
 
 
Wayne R. Willkomm   
 
Date
 
 
 
 
 
THE COMPANY      
 
 
      Lifeloc Technologies, Inc.     Date  
By:
Title:
             

15